Citation Nr: 1034284	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-38 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for residuals of a 
right thumb fracture (right thumb disability). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1986 to September 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted service connection for a right thumb 
disability and assigned a noncompensable evaluation to that 
disability.  After receiving notice of that decision, the Veteran 
perfected a timely appeal with respect to the assignment of this 
noncompensable rating.  


FINDING OF FACT

The Veteran's right thumb disability is manifested by normal 
range of motion, hyperextensibility, decreased grip strength, and 
pain at the base of the thumb. 


CONCLUSION OF LAW

The criteria for a 10 percent for a right thumb disability, but 
no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 
5228 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice should generally be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance 
with the first Quartuccio element requires notice of these five 
elements in initial rating cases.  See Dunlap v. Nicholson, 21 
Vet. App. 112 (2006).  

Here, prior to the initial rating decision in this matter, a 
letter sent to the Veteran in August 2007 notified him of all 
five elements of service connection as well as the Veteran's and 
VA's respective responsibilities for obtaining evidence in 
support of his claim and provided examples the types of evidence 
he could submit.  A July 2008 letter also notified the Veteran 
that he could submit evidence of the impact of his disability on 
daily life and provided the schedular criteria for evaluating 
disabilities of the thumb.  

In any event, the Veteran's claim arises from his disagreement 
with the initial evaluation following the grant of service 
connection.  Courts have held that, once service connection is 
granted, the claim is substantiated and additional notice is not 
required.  Thus, any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Thus, the Board concludes 
that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

Here, the Veteran's service treatment records and VA medical 
records are in the file.  The Veteran has not identified any 
other outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claim.  The Board concludes 
that the duty to assist has been satisfied with respect to 
obtaining relevant evidence on the Veteran's behalf.

The duty to assist also includes, when appropriate, conducting a 
thorough and contemporaneous examination of the veteran.  Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Also, where the evidence 
of record does not reflect the current state of the veteran's 
disability, a new VA examination must be conducted.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2009).

Here, the RO provided the Veteran appropriate VA examination most 
recently in September 2007.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the September 2007 VA examination is adequate for rating 
purposes, as it is predicated on a full reading of the medical 
records in the Veteran's claims file as well as a thorough 
examination of the Veteran, and provides sufficient information 
to evaluate the Veteran's disability under VA law, including the 
applicable rating criteria.  The Veteran has not stated and there 
is no evidence indicating that the Veteran's right thumb 
disability has increased in severity since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See VAOPGCPREC 
11-95 (April 7, 1995).  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

II. Analysis

The Veteran contends that he is entitled to an initial 
compensable rating for residuals of a right thumb fracture.  For 
the reasons that follow, the Board concludes that a disability 
rating of 10 percent, but no more, is warranted.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable 
doubt regarding the degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2009).  However, the 
evaluation of the same disability under various diagnoses, known 
as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2009).

The Board notes that the Court has distinguished a new claim for 
an increased rating of a service-connected disability from a case 
where the veteran expresses dissatisfaction with an initial 
rating of a disability that has just been service- connected.  
See Fenderson v. West, 12 Vet. App 119 (1999).  In the latter 
case, VA must assess the level of disability from the date of 
initial application for service connection and determine whether 
the level of disability warrants the assignment of different 
disability ratings at different times over the life of the claim, 
a practice known as a "staged rating."  Id.  

The Veteran's right thumb disability is currently rated as 
noncompensable under DC 5228.  See 38 C.F.R. § 4.71a.  Under this 
code, a 0 percent rating is warranted for limitation of motion 
with a gap of less than one inch (2.5 cm) between the thumb pad 
and the fingers, with the thumb attempting to oppose the fingers.  
A 10 percent rating is warranted when there is a gap of one to 2 
inches (2.5 to 5.1 cm) between the thumb pad and the fingers with 
the thumb attempting to oppose the fingers.  A 20 percent rating 
is warranted when there is a gap of more than 2 inches (5.1 cm) 
between the thumb pad and the fingers with the thumb attempting 
to oppose the fingers.  38 C.F.R. § 4.71a.  There is no 
differentiation between the ratings assigned for the major and 
minor hands under this code.

A March 2007 VA examination report reflects that the Veteran had 
problems with loss in grip strength, particularly with prolonged 
grasping.  For example, he had difficulty opening jars.  There 
was no swelling or deformity of the thumb.  The Veteran did have 
point tenderness over the anatomical snuff box and the base of 
the right thumb.  There was no crepitation with range of motion.  
Opposition of the thumb and fifth finger were normal.  

At the September 2007 VA examination, the Veteran stated that he 
had difficulty using a knife to cut paper off of bales at his 
work at a paper mill due to his right thumb disability and 
sometimes used a right thumb immobilizer.  On examination, 
opposition of the thumb and the other fingers of the Veteran's 
right hand was normal.  The thumb was hyperextensible and there 
was crepitus with range of motion of the right thumb with 
extension.  The examiner noted that the Veteran could lay the 
thumb adjacent to the index finger and parallel to it in a way 
that the examiner described as "grotesque."  Manipulating his 
thumb in this fashion did not seem to cause the Veteran any pain, 
and the examiner did not find that it caused any functional 
limitations.  Rather, the examiner described this maneuver as a 
"trick" that the Veteran liked to show people.  The Board notes 
that photos in the claims file show the Veteran's thumb bent 
completely backwards.  The examiner diagnosed the Veteran with a 
right thumb fracture with a history of delayed healing and 
posttraumatic hyperextensibility secondary to a ligamentous 
stretch injury. 

In his March 2008 notice of disagreement (NOD), the Veteran 
stated that, due to the hyperextensibility of his right thumb, 
his thumb went behind his fingers when folded which caused 
decreased grip strength.  He stated that he could not hold tools 
in his right hand and, although he is right hand dominant, he was 
working with his employer to learn how to use his left hand in 
his occupation. 

In reviewing the file, the Board finds that the criteria for a 
compensable rating under DC 5228 are not met as the Veteran has 
not stated and there is no evidence showing that the Veteran has 
any limitation of motion of the right thumb.  Indeed, opposition 
of the thumb and the Veteran's other fingers on the right hand 
was found to be normal in the September 2007 VA examination.  
Accordingly, a compensable rating under DC 5228 is not warranted.  
See 38 C.F.R. § 4.71a. 

The Board notes, however, that, when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 (2009) allows for 
consideration of functional loss due to pain and weakness causing 
additional disability beyond that reflected on range of motion 
measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability and 
incoordination.  

Here, while the Veteran has stated that his hyperextensibility of 
the thumb causes decreased grip strength, neither the March 2007 
VA examination report nor the September 2007 VA examination 
report indicates that the Veteran' s hyperextensibility imposes 
any functional limitations or that the Veteran otherwise had 
functional limitations due to his right thumb disability.  
Nevertheless, the September 2007 examiner did note that the 
Veteran had pain at the base of his right thumb and that the 
Veteran reported difficulty grasping objects and working with 
tools.  It was also noted that the Veteran sometimes had to use a 
right thumb immobilizer.  While the examiner did not find any 
limitation of motion, this does not prevent a finding that the 
Veteran may experience increased difficulties with prolonged 
grasping or repetitive use, as indicated in the March 2007 VA 
examination.  There is no indication that the September 2007 VA 
examiner had the Veteran perform repetitive motions with his 
thumb.  

Further, the Veteran has stated that his employer is helping him 
learn how to use his left hand to perform the duties of his 
occupation, which requires the use of tools, even though the 
Veteran is right hand dominant.  The Board finds the Veteran to 
be credible given the history of his right thumb injury and the 
objective clinical findings showing he has hyperextensibility due 
to his injury.  Thus, giving the Veteran the benefit of the 
doubt, the Board finds that a 10 percent rating is warranted 
under C.F.R. § 4.40 for additional loss of function due to pain 
and weakness.  See DeLuca, supra.  

The Board has also considered the application of other diagnostic 
codes.  DC 5224 provides that a rating of 10 percent is warranted 
for favorable ankylosis of the thumb and 20 percent for 
unfavorable ankylosis.  38 C.F.R. § 4.71a.  Ankylosis is defined 
as immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  A note under DC 5224 provides that it should be 
determined whether an evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with the 
overall function of the hand.  38 C.F.R. § 4.71a.  Here, there is 
no evidence that the Veteran has ankylosis of the right thumb, 
and, thus, DC 5224 is not applicable. 

DC 5010 provides that arthritis due to trauma will be rated as 
degenerative arthritis under DC 5003.  See id.  Here, there is no 
evidence that the Veteran's right thumb has arthritis, and, thus, 
these diagnostic codes are not applicable. 

As discussed above, the record contains no evidence demonstrating 
the Veteran is entitled to a higher at any point since his 
initial claim for service connection.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.  

The Board has considered whether the Veteran's claim should be 
referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) 
(2009); Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Generally, 
the degrees of disability specified in the VA Schedule for Rating 
Disabilities are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  However, in exceptional cases, extraschedular 
ratings may be assigned where the schedular evaluations are found 
to be inadequate.  See 38 C.F.R. § 3.321(b).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the veteran's service-connected disability with 
the established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

In determining whether to refer the case for an extraschedular 
rating, VA considers such factors as whether the disability at 
issue causes marked interference with employment, or has in the 
past or continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular standards.  
See 38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board finds that referral for extraschedular consideration is 
not warranted.  The Veteran's reported symptoms are those 
contemplated by the rating criteria.  There are no symptoms left 
uncompensated or unaccounted for by the assignment of a schedular 
rating.  The Veteran has not submitted evidence indicating that 
his right thumb disability presents "such an exceptional or 
unusual disability picture . . . as to render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b).  That the Veteran's right thumb disability might 
limit his ability to work in certain capacities, such as in a job 
requiring extensive use of tools, is contemplated by the rating 
criteria, which is designed to compensate for the average 
impairment of earning capacity due to a particular disability.  
See VAOPGCPREC 6-96.  The fact that circumstances specific to a 
particular veteran may cause the effects of a service-connected 
disability to be more profound in that veteran's case does not 
ordinarily provide a basis for extraschedular consideration.  Id.  
Rather, the impairment must be one that is so unusual as to be 
unanticipated by the rating criteria.  See id.  In short, the 
evidence does not show marked interference with employment as 
defined for the purpose of extraschedular consideration, and does 
not show frequent periods of hospitalization or other unusual 
circumstances sufficient to warrant extraschedular consideration.  
Consequently, the Board finds that the available schedular 
evaluations are adequate to rate this disability, and therefore 
referral for extraschedular consideration is not warranted.  

Lastly, the Board finds that, while the record illustrates that 
the Veteran's service-connected right thumb disability impairs 
his ability to work, he has also noted that his employer is 
allowing him an opportunity to learn to use his left hand.  The 
10 percent evaluation awarded by this decision compensates him 
for this occupational impairment.  Of significance is the fact 
that the file contains no evidence that the Veteran's 
service-connected right thumb disability prevents him from 
obtaining and maintaining gainful employment.  Any further 
discussion of an issue of entitlement to a total disability 
rating based on individual unemployability is, therefore, not 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the Board finds that the evidence is in equipoise 
with respect to whether the Veteran's right thumb disability 
imposes additional functional limitations due to pain and 
weakness.  Consequently, the benefit-of-the-doubt applies, and 
entitlement to a 10 percent rating, but no more, is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3, 4.40; 
Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to a 10 percent disability rating for residuals of a 
right thumb fracture is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


